DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 17, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 2, 7, 12-20, 24, 26, 28-31, 34, 36, 38, 41, 49, 51, 56, 62-85, and 87-90 are pending. Claims 3-6, 8-11, 21-23, 25, 27, 32, 33, 35, 37, 39, 40, 42-48, 50, 52-55, 57-61, and 86 are cancelled. Claims 1, 2, 7, 12-20, 24, 26, 28, and 56 are withdrawn. Claims 29-31, 34, 36, 38, 41, 49, 51, 62-85, and 87-90 are under consideration in this action.

Claim Objections
Claim 67 is objected to because of the following informalities: claim 67 depends from claim 65, which recites that the composition further comprises an adjuvant, indicating that the adjuvant is mixed into the composition. Thus, in claim 67, which recites “delivering the adjuvant to a phloem of the plant,” because the adjuvant is mixed into the composition, “delivering the adjuvant” would indicate that the composition is being delivered as the adjuvant is a part of the composition (i.e. mixed into the composition). Therefore, to put the claim in better form, Examiner kindly suggests amending the 
Claim 82 is objected to because of the following informalities:  claim 82 depends from claim 80, which recites that the composition further comprises an adjuvant, indicating that the adjuvant is mixed into the composition. Thus, in claim 82, which recites “delivering the adjuvant to a phloem of the plant,” because the adjuvant is mixed into the composition, “delivering the adjuvant” would indicate that the composition is being delivered as the adjuvant is a part of the composition (i.e. mixed into the composition). Therefore, to put the claim in better form, Examiner kindly suggests amending the limitation “delivering the adjuvant to a phloem of the plant” in claim 82 to “delivering the composition to a phloem of the plant”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 29-31, 34, 38, 49, 51, 64-66-68-75, 79-81, 83-85, and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat et al. (Baltruschat) (WO 2016/034165 A1; citations from English equivalent US 2017/0251668 A1; of record), Heuer et al. (Heuer) (US 2008/0254135 A1; of record), Sanoner et al. (Sanoner) (US 2015/0126598 A1; of record), and Sitaraman (Pseudomonas spp. as models for plant-microbe interactions; of record).
A method of treating or inhibiting infection of a plant by a bacterial plant pathogen, the method comprising:
providing a composition comprising phenolics at 3 mg/g to 100 mg/g and quinic acid at 0.01% to 14%, wherein the composition is dissolvable in water; wherein the phenolics comprise anthocyanin at up to 100,000 mg/kg of the composition and proanthocyanidin at 1,00 mg/kg of the composition to 100,000 mg/kg of the composition; and
contacting a plant infected with a bacterial plant pathogen with an amount of the composition effective to inhibit the bacterial plant pathogen.

A method of treating or inhibiting infection of a plant by a bacterial plant pathogen, the method comprising:
providing a composition comprising phenolics at 3 mg/g to 100 mg/g, wherein the phenolics comprise benzoic acid at up to about 30 mg/g of the composition, wherein the composition is dissolvable in water; and
contacting a plant infected with a bacterial plant pathogen with an amount of the composition effective to inhibit the bacterial plant pathogen.


Baltruschat discloses compositions of active ingredients for fighting plant diseases, composed of at least two different active ingredients, selected from the group of stilbenes and/or derivatives thereof, proanthocyanidins and/or derivatives thereof. The mixtures have a higher effect than the individual components (abstract). 
In an embodiment, the active ingredient composition is composed of at least one proanthocyanidin or derivative thereof, and at least one stilbene or derivative thereof (para.0014). Among the suitable stilbene includes resveratrol (Table 1). 
The composition may be in the form of a solid or liquid (para.0017). The composition may be applied as ready-to-use solutions, soluble powders and granules, or a sprayable solution (para.0017, 0020). Preferably, water is used as a solvent (para.0018). 
The formulations are prepared in a conventional manner, for example by adding solvents and/or carrier substances. Typically, inert additives such as emulsifiers or dispersants are admixed to the formulations (para.0021). Among the suitable additives include surface-active ingredients (reading on surfactant) (para.0022). 
The formulations can further be applied as mixtures with further fungicides, bactericides, acaricides, nematicides, insecticides, and/or additional active ingredients (para.0027). 
The formulations may be applied to the soil (before or after seeding of the plants or before or after the plants emerge) or the plant (para.0020). The formulations may be applied by spraying, misting, dusting, scattering, or pouring (para.0020).
Baltruschat discloses that the compositions are particularly important for fighting a variety of fungi on various crops, such as tomatoes and fruit plants (para.0028).
The compositions are particularly suitable for fighting the following phytopathogenic fungi or pathogens: Pshytophthora infestans on tomatoes, Phytophthora capsici on tomatoes, Alternaria typologies on vegetables and fruit and Fusarium and Verticillium species on various crops (para.0029). The application of the composition can be carried out before and/or after the attack by the harmful fungi (para.0026).



Sanoner discloses a cranberry extract, comprising: 
5-20% by weight of proanthocyanidins (50,000-200,000 mg/kg = 50-200 mg/g) in relation to the total weight of the dry extract, 
2-12% by weight of organic acids in relation to the total weight of the dry extract, including: 
1-5% by weight of quinic acid in relation to the total weight of the dry extract, 
0.5-8% by weight of phenolic acids (5-80 mg/g) in relation to the total weight of the dry extract, at least 0.5% 
at least 0.5% by weight of anthocyans (also known as anthocyanins) (at least 5000 mg/kg = at least 5 mg/g) in relation to the total weight of the dry extract,
1-10% by weight of sugars in relation to the total weight of the dry extract,
1-10% by weight of flavonols, in relation to the total weight of the dry extract (para.0040-0047).
As discussed above, Sanoner’s extract comprises organic acids and phenolic acids. Sanoner discloses that the berry of the cranberry is known to have organic acids, in particular quinic acid, citric acid, and malic acids, and is known to have phenolic acids such as benzoic acid, hydroxy-benzoic acid, and hydroxy-cinnamic acids (para.0005-0006). Sanoner also demonstrates cranberry extracts comprising benzoic acid, malic acid, quinic acid, and citric acid (Table 2).
The composition may be used in solid or liquid form, and may be topically applied (para.0110). 
tannases (para.0050, 0051, 0082). When tannases are used, the treatment has the effect in particular of hydrolyzing cranberry gallotannins and ellagitannins into sugars and gallic acid or ellagic acid, respectively, two phenolic acids naturally scarely present or not present in free form in cranberry (para.0061). The enzymes can be used throughout the production line at variable concentrations generally from 0.01-0.1% of the dry matter of cranberry used (para.0081). 
In Sanoner’s process of preparing the cranberry extract, the final step of the process appears to be enzymatic digestion of the two fractions with at least one esterase, such as tannases. As Sanoner does not appear to explicitly require a step that would remove the esterase used, absent evidence to the contrary, Sanoner encompasses compositions comprising tannases (para.0111-0115; Sanoner claim 4). 
Sanoner also discloses that cranberry proanthocyanidins are known to have bactericidal and bacteriostatic effects (para.0032). Sanoner’s cranberry extract composition as discussed above was shown to have antimicrobial activity on Escherichia coli, Pseudomonas aeruginosa, Staphylococcus aureus, and Candida albicans (para.0235-0250, 0253). Sanoner also discloses that their cranberry extract has a complex composition, which makes it possible to increase the antibacterial effects thereof (abstract). 
Sitaraman discloses that Pseudomonas aeruginosa is a free-living soil bacterium that is also an opportunistic pathogen of both plants and animals (pg.2, col.1, para.1).
Heuer discloses that resveratrol is found in cranberries (para.0018). 

As discussed above, Baltruschat discloses compositions for fighting plant diseases, particularly phytopathogenic fungi and pathogens, on various crops such as tomatoes and fruit plants, and in an embodiment, discloses a composition comprising at least one proanthocyanidin or derivative thereof, and at least one stilbene such as resveratrol. The compositions may further comprise other active ingredients (e.g., bactericides), solvents and/or carrier substances (e.g., water), and inert additives (e.g., surface-active Pseudomonas aeruginosa, a free-living soil bacterium, is known to be an opportunistic pathogen of plants, and Sanoner’s disclosure that their cranberry extract composition is known to have antibacterial effects against Pseudomonas aeruginosa, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Baltruschat, Sitaraman, and Sanoner, and include Sanoner’s cranberry extract or de-esterified cranberry extract (which comprises proanthocyanidin, anthocyanin, quinic acid, benzoic acid, malic acid, citric acid, and tannase) in Baltruschat’s composition as the proanthocyanidin component/source. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of widening the scope of pests controlled to not only the phytopathogenic fungi and pathogens disclosed in Baltruschat, but also controlling the population of the pest, P. aeruginosa in the soil where the plant is planted or on the plant itself. Furthermore, as cranberry extract is a natural product, it would reduce the phytotoxicity to the plant, and be advantageous from the environmental perspective, e.g. better soil quality, safer for workers, and reduced negative effects on non-target organisms. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Baltruschat discloses the inclusion of proanthocyanidin and resveratrol in the composition for plant pest control, and Sanoner’s antimicrobial cranberry extracts comprise proanthocyanidin, and would be suitable for use with resveratrol as resveratrol is known to be found in cranberries (Heuer).
With regards to the amounts and ranges recited in the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 62, 63, 67, 77, 78, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat et al. (Baltruschat) (WO 2016/034165 A1; citations from English equivalent US 2017/0251668 A1; of record), Heuer et al. (Heuer) (US 2008/0254135 A1; of record), Sanoner et al. (Sanoner) (US 2015/0126598 A1; of record), and Sitaraman (Pseudomonas spp. as models for plant-microbe interactions; of record) as applied to claims 29-31, 34, 38, 49, 51, 64-66-68-75, 79-81, 83-85, and 88-90 set forth above, further in view of Lorca et al. (Lorca) (WO 2016/089898 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the plant is a citrus plant
Applicant further claims wherein the bacterial plant pathogen is α-proteobacterium Candiatus liberibacter asiaticus.
Applicant further claims wherein contacting the plant having the bacterial plant pathogen infection with the amount of the composition effective to inhibit the bacterial plant pathogen comprises: delivering the adjuvant to a phloem of the plant.

The teachings of Baltruschat, Sanoner, Sitaraman, and Heuer, and the motivation for their combination are set forth above and incorporated herein.

The combined teachings of Baltruschat, Sanoner, Sitaraman, and Heuer, do not appear to explicitly disclose: (i) wherein the plant is a citrus plant; (ii) wherein the bacterial plant pathogen is α-proteobacterium Candiatus liberibacter asiaticus; or (iii) delivering the adjuvant to a phloem of the plant. Lorca is relied upon for this disclosure. The teachings of Lorca are set forth herein below.

Lorca discloses compositions and methods for improving plant health and controlling phytopathogenic bacteria and endophytic microorganisms in a plant, such as Candidatus liberibacter asiaticus (CLas) in citrus plants (pg.3, ln.2-4; Lorca claims 1, 7, 8). Lorca’s composition comprises resveratrol (pg.3, ln.4-6; Lorca claim 3).
Candidatus liberibacter species (Huanglongbing, HLB) are disseminated by insect vectors that commonly infect throughout the plant life cycle and are very difficult to contain because of the wide dissemination range of the insect vector and the long lag time for symptom expression. HLB disease is a disease associated with the fastidious, Gram-negative, phloem-limited bacterial pathogen, Candidatus liberibacter, and is the most destructive citrus disease worldwide (pg.2, ln.26-34). CLas species plug the 
Lorca discloses that the antimicrobial compound is administered to a plant to contact the bacteria infecting the plant. In an embodiment, the antimicrobial compound is injected in the plant’s vascular system (phloem). The antimicrobial compound can be administered in combination with other bactericides, insecticides, fungicides, nematicides, and combinations thereof (pg.3, ln.25-29; Lorca claim 11). The composition may also be applied to the soil, or applied by foliar spraying (pg.21, ln.25-29; Lorca claim 5).

As discussed above, the combined teachings of Baltruschat, Sanoner, Sitaraman, and Heuer are directed to the application of a composition comprising resveratrol and Sanoner’s cranberry extract (which comprises proanthocyanidin, anthocyanin, quinic acid, benzoic acid, malic acid, citric acid, and tannase) to soil or plants such as fruit plants to fight plant diseases (e.g., phytopathogenic fungi and pathogens) and bacteria (P. aeruginosa). In light of Lorca’s disclosure that resveratrol is known to control Candidatus liberibacter asiaticus in citrus plants (a fruit plant), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Baltruschat, Sanoner, Sitaraman, and Heuer as discussed above with the teachings of Lorca, and apply the composition of the combined teachings of Baltruschat, Sanoner, Sitaraman, and Heuer to citrus plants to address Candidatus liberibacter asiaticus. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of widening the scope of plant pests controlled by the composition of the combined teachings of the prior art references to further include Candidatus liberibacter asiaticus. Furthermore, the method of the combined teachings of the cited prior art would also provide the advantage that when the composition of the combined teachings of Baltruschat, Sanoner, Candidatus liberibacter asiaticus, the method would also be control additional pests such as P. aeruginosa and the phytopathogenic fungi and pathogens disclosed in Baltruschat. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Baltruschat discloses that their compositions are suitable for application to fruit plants.
With regards to the method of delivery, in light of Lorca’s disclosure that Candidatus liberibacter asiaticus is known to occupy the phloem of the plant, and is known to be controlled by injecting antimicrobial agents to the phloem, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of the cited prior art references and inject the composition of the combined teachings of the cited prior art references discussed above to the phloem of plants infected with Candidatus liberibacter asiaticus. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of a more targeted administration of the antimicrobial composition to the area known to be occupied by the target pest. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as injection of the antimicrobial agent to the vascular system (phloem) is disclosed as a known administration method of controlling Candidatus liberibacter asiaticus, and Baltruschat discloses that their compositions are suitable for application to the soil and plant.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 41 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat et al. (Baltruschat) (WO 2016/034165 A1; citations from English equivalent US 2017/0251668 A1; of record), Heuer et al. (Heuer) (US 2008/0254135 A1; of record), Sanoner et al. (Sanoner) (US 2015/0126598 A1; of record), and Sitaraman (Pseudomonas spp. as models for plant-microbe interactions; of record) as applied to claims 29-31, 34, 38, 49, 51, 64-66-68-75, 79-81, 83-85, and 88-90 set forth above, further in view of Sinha et al. (Sinha) (US 2012/0076904 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the composition comprises a cranberry solids content of about 1 to about 30 Brix.

The teachings of Baltruschat, Sanoner, Sitaraman, and Heuer, and the motivation for their combination are set forth above and incorporated herein.

The combined teachings of Baltruschat, Sanoner, Sitaraman, and Heuer do not appear to explicitly disclose wherein the composition comprises a cranberry solids content of about 1 to about 30 Brix. Sinha is relied upon for this disclosure. The teachings of Sinha are set forth herein below.

Sinha discloses a method for physical separation and purification of bioactive phenolics from berries, such as cranberries, by subjecting a berry extract solution having a Brix of from about 1 to about 4 to ultrafiltration, and ultimately recovering the diafiltered retentate containing the separated bioactive phenolics (abstract; para.0015, 0030). 
Sinha exemplifies the method using cranberry juice having a Brix of 2, and the Brix of the final bioactive retentate is 5.8 and the Brix of the permeate (organic acids and sugar fraction) is 1.3 (para.0033).
Sinha discloses that phenolic and polyphenolic compounds of significance are flavonols, flavones, flavan-3-ols (e.g., proanthocyanidin), flavanones, anthocyanins, isoflavones, C6-C1 phenolic acids, C6-C3 hydroxy cinnamates, and C6-C-C3 stilbene (e.g., resveratrol) (para.0003-0012). The fruit juices contain sugars and organic acids (e.g., citric acid, malic acid, quinic acid). Sinha’s method offers a more economically viable process for commercial scale up in separation of bioactive flavonoids from the sugars and food acids of the juices (para.0014).

P. aeruginosa). In light of Sinha’s disclosure that their process using cranberry juice having a Brix of from about 1 to about 4 is more economically viable for separation of bioactive phenolic compounds from the sugars and food acids of the juices, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Baltruschat, Sanoner, Sitaraman, and Heuer with the teachings of Sinha, and try the method disclosed in Sinha using cranberry juice having Brix from about 1-4 to obtain Sanoner’s cranberry extract. One of ordinary skill in the art would have been motivated to do so because Sinha’s method allows for a more economically viable method for the separation of the bioactive phenolic compounds (e.g. proanthocyanidin, anthocyanins) from the organic acids in the cranberry, and their separation would allow for one of ordinary skill in the art to better customize and optimize the amount of phenolic compounds and organic acids mixed together to form the final cranberry extract product to use in the composition of the combined teachings of Baltruschat, Sanoner, Sitaraman, and Heuer to obtain the desired or optimal antimicrobial and pesticidal action.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 36 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat et al. (Baltruschat) (WO 2016/034165 A1; citations from English equivalent US 2017/0251668 A1; of record), Heuer et al. (Heuer) (US 2008/0254135 A1; of record), Sanoner et al. (Sanoner) (US 2015/0126598 A1; of record), and Sitaraman (Pseudomonas spp. as models for plant-microbe interactions; of record) as applied to claims 29-31, 34, 38, 49, 51, 64-66-68-75, 79-81, 83-85, and 88-90 set forth above, further in view of Gans (US 2009/0175843 A1; of record) and Curtis et al. (Curtis) (US 2011/0239327 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the composition comprises a starch degrading enzyme.

The teachings of Baltruschat, Sanoner, Sitaraman, and Heuer, and the motivation for their combination are set forth above and incorporated herein.

The combined teachings of Baltruschat, Sanoner, Sitaraman, and Heuer do not appear to explicitly disclose wherein the composition comprises a starch degrading enzyme. Gans and Curtis are relied upon for this disclosure. Their teachings are set forth herein below.

Gans discloses a composition comprising cranberry extract, D-mannose; and bromelain, and its use in preventing and treating urinary tract infections, which are caused by microorganisms, such as Pseudomonas aeruginosa (abstract; para.0003). Gans disclose that the combination of components will have complementary activity to enhance the effectiveness of the individual components in the prevention and treatment (para.0018). 
Gans discloses that bromelain is an enzyme typically found in pineapples that is capable of breaking down proteins, typically peptide bonds, and therefore referred to as a proteolytic enzyme. Bromelain is mainly comprised of cysteine proteases with smaller amounts of acid phosphatase, amylase (reading on starch degrading enzyme), and cellulose. Gans discloses that bromelain has also been found to enhance the effect of antibiotics (antibacterial agents) (para.0034).
Curtis discloses a method of controlling nematode infestation of economically important plants by contacting nematodes with a plant cysteine proteinase, such as bromelain (abstract; Curtis claims 1 and 24). When the compositions are applied as a bionematicide in the soil, the nematodes are not able to reach their host plants (para.0042). 
P. aeruginosa). In light of Gans’s disclosure that bromelain is known to enhance the effect of antibacterial agents and known to be used in combination with cranberry extract, and Curtis’s disclosure that bromelain (which comprises amylase, a starch degrading enzyme) is known to be used to control nematode infestations of plants, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine further combine the teachings of Baltrushcat, Sanoner, Sitaraman, and Heuer with the teachings of Gans and Curtis, and further include bromelain in the composition of the combined teachings of Baltrushcat, Sanoner, Sitaraman, and Heuer. One of ordinary skill in the art would have had been motivated to do so in order to obtain the advantage of enhancing the antibacterial effects of the cranberry extract and to widen the scope of pests addressed by the composition to further include nematodes. Furthermore, as the bromelain is a bionematicide, it would also be advantageous from the environmental perspective, e.g. better soil quality, safer for workers, and reduced negative effects on non-target organisms. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Gans discloses that bromelain is suitable for use with cranberry extract, and Baltruschat discloses that nematicidal agents may be included in the composition. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered. In light of Applicant’s claim amendments, new rejections citing new combinations of references are set forth above. 

Conclusion
Claims 29-31, 34, 36, 38, 41, 49, 51, 62-85, and 87-90 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MONICA A SHIN/Primary Examiner, Art Unit 1616